Citation Nr: 1743961	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  16-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.  The Veteran died in January 1976 and his surviving spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 determination by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  The Veteran and the appellant were married in February 1950. 

2.  The Veteran was still married to the appellant at the time of his death. 

3.  The appellant's income exceeds the applicable statutory levels for the annualized period in which the income was received


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the Veteran, but she does not meet the income criteria for receipt of payment of nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1(j), 3.3, 3.5, 3.23, 3.50, 3.271, 3.272, 3.400, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has recognized that 
The statutory and regulatory notice and duty to assist requirements codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017) are not applicable when the question is-as in the instant case-limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Additionally, VA's Office of General Counsel has held that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  Here, the essential and dispositive facts are not in dispute; as such, any failure by the ROIC to comply with the statutory and regulatory notice and duty to assist requirements resulted in no prejudice to the appellant.  

In September 2014, the appellant filed a VA Form 21-534, claim for death benefits (to include death pension).  Copies of the marriage and death certificates were attached to the claim filed in September 2014, and the appellant reported therein that she was continuously married to the Veteran from the date of their marriage to the date of his death.  On this application, the appellant report monthly Social Security Administration (SSA) benefits of $1,160 and an additional $185 monthly retirement benefit.  She reported medical expenses on this application of a $40.60 monthly American Association of Retired Persons (AARP) prescription drug plan and a $232.75 monthly AARP supplemental health insurance plan.  

Death pension is available to the "surviving spouse" of a Veteran because of his death due to nonservice-connected disability(ies), as long as the Veteran served for the required period of time during wartime subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3.  Here, the Veteran served during a recognized period of war, World War II, for more than the period of time required (90 days) for the benefit in question.  See 38 U.S.C.A. §§ 101(8), 1521(j); 38 C.F.R. § 3.2(d). 
Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

In the instant case, the Veteran and appellant were married in February 1950, and there is no indication that they were not continuously cohabitating and married until the time of the Veteran's death in January 1976, as reflected by the death certificate and other evidence of record.  The appellant has not claimed having one or more dependent children.

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 
38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses will be excluded when the following requirements are met:  (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.27(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3 (a)(3).  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

Effective from October 1, 2014, the MAPR for a surviving spouse without a dependent child was $8,485.00.  

Following the April 2015 determination by the ROIC that the appellant's income was excessive for the purpose of death pension benefits, an April 2015 letter to the appellant informing her of this denial and May 2016 statement of the case informed her that the evidence revealed income of $13,287 for the purposes of entitlement to death pension, exceeding the maximum annual death pension limit set by law.  
Such was, as explained in the May 2016 statement of the case, the result of adding annual SSA income of $15,178 to an annual retirement benefit of $2,224, with a reduction of $4,115 in (allowable) medical expenses (Medicare premiums of $1,258 a year, combined with the appellant's AARP prescription drug and supplemental medical insurance plans) to reach that total.  (It was explained that only those premiums in excess of $424-which represented 5% of the appellant's MAPR rate of 8,485.00 in 2014-could be used to offset income).  The May 2016 Statement of the Case also notified the appellant that the monthly amounts paid for rent and electricity referenced in the appellant's notice of disagreement were not excludable expenses in determining eligibility for the benefits in question.  

Following receipt of a medical expenses report from the appellant completed in July 2016 listing $2,832.00 annually for a Medicare Part B plan provided by United Health Insurance, $487 annually for the AARP prescription drug plan, and $868.80 annually for a medical plan provided by Aetna LTC Insurance, the January 2017 supplemental statement of the case informed the appellant that the allowable reduction of her income based on consideration of the medical expenses recorded in July 2016 (in addition to the annual $1,258 of Medicare premiums previously considered) was, following the reduction necessitated by regulation of $424 representing 5% of the appellant's MAPR, $5,021.  Subtracting the $5,021 in allowable medical expense from the appellant's income of $17,402, the appellant's income for VA pension purpose was $12,381, which again exceeds the maximum annual death pension limit set by law.   As noted above, rent and utility payments are not expenses that may be used to reduce the appellant's countable income.

Based on the above, and having independently reviewed the pertinent information, the Board must come to the same conclusion as the ROIC that the appellant is not legally entitled to VA death pension benefits as her income exceeds the applicable statutory levels for the annualized period in which the income was received.  The Board is sympathetic to the appellant's claim; however, it prohibited from award benefits on the basis of equity, and is bound by the provisions set forth above.  

Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In short, because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim must be denied as a matter of law.  Id.  


ORDER

Entitlement to death pension benefits is denied.  




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


